SANDERS, Chief Justice.
Defendant, Donald Briggs, was tried under a Grand Jury indictment, charging him with aggravated rape. LSA-R.S. 14:42, On May 7, 1973, the jury found the defendant guilty, without capital punishment. On May 17, 1973, the defendant was sentenced to life imprisonment.
The defendant appeals his conviction, relying upon a single Bill of Exceptions.
The defendant reserved this bill of exceptions when the trial judge overruled his motion to suppress his confession.
In its brief, the State has pointed out that the confession was not used at the trial and that the conviction was based solely on other evidence. Our examination of the record has confirmed that the confession was in no way used at the trial.
Since the confession was not used, the defendant is in the same position in which he would have been if the motion to suppress had been sustained. Hence, we conclude that he has no cause for complaint.
For the reasons assigned, the conviction and sentence are affirmed.